        Case 1-19-01097-cec         Doc 27     Filed 03/04/20     Entered 03/04/20 19:46:38
                                                                                      Writer’s Direct Contact:
                                                                                          908.333.4071 (Tel.)
                                                                                           212.596.7036 (Fax)
                                                                                    karena.straub@piblaw.com
PARKER IBRAHIM & BERG LLP                                                                    www.piblaw.com



  March 4, 2020

  VIA ECF
  Hon. Carla E. Craig, U.S.B.J.
  U.S. Bankruptcy Court
  Eastern District of New York
  Conrad B. Duberstein Courthouse
  271-C Cadman Plaza East - Suite 1595
  Brooklyn, New York 11201-1800

         Re:      Gustavia Home, LLC v. Deutsche Bank National Trust Company, et al
                  Adversary Pro. No.: 19-01097-cec

  Dear Judge Craig:

          This firm represents Deutsche Bank National Trust Company, as Trustee, on behalf of the
  holders of the Impac Secured Assets Corp., Mortgage Pass-Through Certificates, Series 2006-3
  sued incorrectly herein as Deutsche Bank National Trust Company As Trustee Under The Pooling
  and Servicing Agreement Related to Impac Secured Assets Corp., Mortgage Pass-Through
  Certificates Series 2006-3 (“Defendant”) in the above referenced matter.

         On March 3, 2020, Defendant wrote to request leave to file a Motion for Summary
  Judgment under seal and entry of an Order regarding disclosure of certain protected information
  and documents. Plaintiff Gustavia Home, LLC (“Plaintiff”) subsequently objected to this request,
  noting an outstanding deposition notice.

          Subsequent to the respective letters, counsel for the parties conferred on the matters raised.
  It is Defendant’s understanding that Plaintiff does not object to the proposed Protective Order
  regarding the disclosure of confidential information and the filing of documents under seal. Should
  the Court agree, a proposed order will be submitted for review and execution on presentment.

         Defendant has agreed to produce its witness for deposition on March 13, 2020. The parties
  believe that this will resolve the currently outstanding discovery. Based upon the anticipated
  conclusion of discovery on March 13, 2020, Defendant respectfully submits the following
  proposed dispositive motion schedule for this Court’s consideration and approval:

              Dispositive motions will be filed by March 20, 2020.
              Opposition papers will be filed by March 30, 2020.
              Reply papers will be filed by April 2, 2020.
              Motions will be returnable on April 3, 2020, or a date thereafter as this Court is
               available.




      New York Office: 5 Penn Plaza, Suite 2371 – New York, New York 10001 – 212.596.7037
       New Jersey Office: 270 Davidson Avenue – Somerset, New Jersey 08873 – 908.725.9700

             BOSTON – NEW JERSEY – NEW YORK – ORANGE COUNTY – PHILADELPHIA
      Case 1-19-01097-cec       Doc 27     Filed 03/04/20     Entered 03/04/20 19:46:38

Hon. Carla E. Craig, U.S.B.J.
Page 2
March 4, 2020


        Accordingly, Defendant respectfully requests that Your Honor grant permission to file
dispositive motions under seal, as outlined above, and enter an Order regarding the disclosure and
protection of confidential information. If you have any questions in this regard, please do not
hesitate to have Your Chambers contact me. Thank you.
                                                    Respectfully submitted,

                                                    /s/ Karena J. Straub
                                                    Karena J. Straub
cc:    Seth D. Weinberg, Esq. (via ECF)
